On February 14,2007, the defendant was sentenced to the following: Count I: A commitment to the Department of Corrections for a term of thirteen (13) months, for placement in the WATCh Program, followed by a five (5) year suspended sentence to the Montana State Prison, for the offense of Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a felony; and Count II: A commitment to the Lewis and Clark County Jail for a period of one (1) year, with all but fourteen (14) days suspended for the offense of Driving After Having Been Adjudged a Habitual Traffic Offender, a misdemeanor. The Counts shall run concurrently with each other. Upon successful completion of the WATCh Program, the remaining portion of defendant’s 13-month sentence to the Montana Department of Corrections shall be suspended.
On May 4, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the exception of Condition #2 as set forth in the Judgment of February 14, 2007. Condition #2 shall be modified to provide that the defendant complete the GED as deemed necessary or appropriate by his supervising officer.
Hon. Ray Dayton, District Court Judge